Citation Nr: 0707568	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  02-01 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disability, 
to include degenerative joint disease (DJD) and degenerative 
disc disease (DDD).

	
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2001 rating decision in which the 
RO denied the veteran's petition to reopen his previously 
denied claim for service connection for a low back 
disability.  The veteran filed a notice of disagreement (NOD) 
in July 2001.  As reflected in the February 2002 statement of 
the case (SOC), the RO reopened the claim and denied it on 
the merits. The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in February 
2002.

In November 2003, the Board also reopened the claim (see 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)), and 
remanded the to the RO (via the Appeals Management Center 
(AMC)) the claim for service connection, on the merits, for 
additional development.  After completing the requested 
action, the RO continued the denial of the claim (as 
reflected in an October 2006 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.

For the reason expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that another remand 
of the claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claim.

On January 8, 2007, shortly after returning this case to the 
Board, the RO received a letter from the veteran's 
representative with an attached medical opinion from a 
private physician that pertains to the claim on appeal.  The 
RO forwarded these documents to the Board.  This evidence 
must be considered by the agency of original jurisdiction for 
review and preparation of a SSOC unless this procedural right 
is waived.  Such waiver must be in writing or, if a hearing 
on appeal is conducted, formally entered on the record orally 
at the time of the hearing.  The veteran has not waived his 
right to preliminary review by the RO.  See 38 C.F.R. § 
20.1304(c) (2006). 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should consider the claim for 
service connection for a low back 
disability, to include DJD and DDD, in 
light of the additional evidence 
submitted to the RO and forwarded to the 
Board in January 2007.

2.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative a SSOC 
that includes clear reasons and bases for 
the RO's determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

